Porter, J.
(dissenting) : I adhere to the view expressed in the former opinion (Gillmore v. Gillmore, ante, p. 293, 137 Pac. 958) where it was said:
“It seems clear, therefore, that the plaintiff, many years before this action was brought, not only knew of the fact that the morphine habit had been fixed upon her, and how this had been accomplished, but also knew, at least in a general way, the nature and consequences of the habit.” (p. 295.)
To my mind it seems incredible that during all the years from 1889 to 1910 the plaintiff could have been wholly under the control of the defendant or that she first fully realized in 1910 the wrongs practiced upon her, and first realized that she had been addicted to the use of morphine after she had been cured of the habit in 1910. In my opinion, these claims are wholly unsupported by evidence, and are contradicted by her own testimony.